In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00189-CR
         ______________________________


         TOMMIE LOYD PRATER, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 336th Judicial District Court
                Fannin County, Texas
                Trial Court No. 21977




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Tommie Loyd Prater appeals from his conviction by a jury for sexual assault of a child with

A.C.P. The jury assessed his punishment at twenty years' imprisonment and a $10,000.00 fine.

Prater presently has seven other convictions currently on appeal before this Court.1

       On appeal, Prater contends that the trial court erred in allowing the introduction of hearsay

statements through the testimony of Judith Hart, a nurse who examined A.C.P. during her initial

hospital visit. Prater argues that her testimony and records were inadmissible because they were

hearsay, not made admissible under a medical exception, and that the outcry exception did not apply

because Hart was not the outcry witness.

       We addressed this issue in detail in our opinion of this date on Prater's appeal in cause

number 06-07-00187-CR. For the reasons stated therein, we likewise conclude that error has not

been shown.




       1
         Prater appeals from eight convictions. In cause number 06-07-00187-CR, he appeals from
his conviction of indecency with a child (A.C.P.) by sexual contact; in cause numbers 06-07-00188-
CR through 06-07-00192-CR, he appeals his convictions of sexual assault of a child (A.C.P.). In
each of these cases, Prater was sentenced to twenty years' imprisonment, to run consecutively, and
$10,000.00 fines.
        Prater appeals his conviction in cause number 06-07-00193-CR of indecency with a child
(J.A.P.) by sexual contact. Prater was sentenced in this case to twenty years' imprisonment, to run
consecutively, and a $10,000.00 fine.
        Prater also appeals his conviction in cause number 06-07-00194-CR of aggravated sexual
assault of a child (T.L.P.). He was sentenced to life imprisonment, to run consecutively, and a
$10,000.00 fine.

                                                 2
      We affirm the judgment.




                                        Bailey C. Moseley
                                        Justice

Date Submitted:    August 8, 2008
Date Decided:      September 15, 2008

Do Not Publish




                                          3